Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 10, 2017

                                      No. 04-16-00715-CV

               IN RE M.L.D.R.E., D.A.E., A.A.E., AND Y.M.E., CHILDREN,

                   From the County Court at Law, Val Verde County, Texas
                                Trial Court No. 3147-CCL
                       Honorable Sergio J. Gonzalez, Judge Presiding


                                         ORDER
       Appellant’s motion for extension of time to file the appellant’s brief is granted. We order
appellant to file the appellant’s brief by February 10, 2017. Counsel is advised that no further
extensions of time will be granted absent a timely motion that (1) demonstrates extraordinary
circumstances justifying further delay, (2) advises the court of the efforts counsel has expended
in preparing the brief, and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline. The court does not generally consider a
heavy work schedule to be an extraordinary circumstance.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of February, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court